Citation Nr: 0000332	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-08 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether the veteran submitted a timely substantive appeal 
from a June 1994 rating decision denying service connection 
for a skin disorder claimed as secondary to Agent Orange 
exposure.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a skin disorder 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The appellant served on active duty from May 1968 to May 
1970.

This matter arose from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in San Juan, 
Puerto Rico, which determined that the veteran had not filed 
a timely Substantive Appeal as regards the RO's June 1994 
denial of his claim for service connection for a skin 
disorder secondary to Agent Orange exposure and denied 
service connection for a skin disorder secondary to Agent 
Orange exposure.


REMAND

Under applicable criteria, an appeal to the Board of 
Veterans' Appeals (Board) consists of a timely filed Notice 
of Disagreement (NOD) in writing and, after a Statement of 
the Case (SOC) has been furnished, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105(a) (West 1991).  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely NOD to a rating decision denying the 
benefit sought, and a timely Substantive Appeal.  Id.; Roy v. 
Brown, 5 Vet. App. 554 (1993).  A Substantive Appeal must be 
filed within 60 days from the date that the RO mails the SOC 
to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever is later.  See 
38 C.F.R. § 20.302(b) (1999).  An extension of the 60-day 
period for filing a Substantive Appeal may be granted for 
good cause.  See 38 C.F.R. § 20.303 (1999).  A request for 
extension must be made prior to the expiration of the time 
limit for filing the Substantive Appeal.  Id.

The veteran's claim for service connection for a skin 
disorder claimed as secondary to Agent Orange exposure was 
denied in a June 1994 rating decision.  The veteran was 
informed of the denial by letter dated June 22, 1994.  In 
response, the veteran filed an NOD on June 5, 1995.  The RO 
then issued an SOC on March 21, 1996.  On May 21, 1996, the 
veteran submitted a request for an extension of the 60-day 
period in which to respond to the SOC.  The veteran's 
Substantive Appeal was not received until June 18, 1996.  By 
letter dated September 23, 1996, the RO informed the veteran 
that his appeal had been canceled because his Substantive 
Appeal had not been timely filed.  Correspondence from the 
veteran dated September 26, 1996, indicated that he disagreed 
with the RO's September 1996 determination that his 
Substantive Appeal was untimely.  

The Board observes that the question of the timeliness of the 
appellant's Substantive Appeal regarding the issue of service 
connection for a skin disorder secondary to Agent Orange 
exposure is, in itself, an appealable issue.  See Marsh v. 
West, 11 Vet App. 468, 470 (1998).  Before the Board may, in 
the first instance, find that it does not have jurisdiction 
over an issue because the veteran filed an untimely 
Substantive Appeal, VA must accord the veteran an opportunity 
to submit evidence or argument on this procedural issue.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The record before the Board does not reflect that an SOC has 
been issued regarding the issue of the timeliness of the 
appellant's Substantive Appeal on the issue of service 
connection for a skin disorder secondary to Agent Orange 
exposure.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") indicated that in a case 
in which a veteran expressed disagreement in writing with an 
RO decision and the RO failed to issue an SOC, the Board 
should remand the issue to the RO, not refer it there, for 
issuance of an SOC.  

In addition, the Board notes that the RO construed the 
substantive appeal received on June 18, 1996 as a notice of 
disagreement with a February 1996 rating action which 
continued the denial of service connection for a skin 
disorder secondary to Agent Orange exposure.  This February 
1996 rating decision was made during the course of the 
veteran's appeal from the June 1994 rating decision.  The RO 
then issue another SOC on the issue of entitlement to service 
connection for a skin disorder secondary to Agent Orange 
exposure; however, no reference to provisions concerning 
finality and reopening of previously denied claim was 
contained in the SOC.  

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should furnish the veteran an 
SOC on the issue of the timeliness of the 
Substantive Appeal as to his claim of 
entitlement to service connection for a 
skin disorder secondary to Agent Orange 
exposure which was denied by the June 
1994 rating decision.  The veteran should 
be advised of the necessity of filing a 
timely substantive appeal.

2.  The RO should review the record and 
determine whether new and material 
evidence has been submitted to reopen the 
claim for service connection for a skin 
disorder claimed as secondary to Agent 
Orange exposure.  If this determination 
is unfavorable, the RO should furnish the 
veteran an SOC on this issue which sets 
forth provisions concerning finality and 
reopening of previously denied claims.  
After affording the appropriate period 
for response, the appeal should be 
returned to the Board for continuation of 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



